UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15D OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 000-50492 LiveReel Media Corporation (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 130 Adelaide Street West, Suite 1010, Toronto, Ontario M5H 3P5, Canada (Address of principal executive offices) Henry Kneis, T: 416-649-5085, F: 416-649-5099, 130 Adelaide Street West, Suite 1010, Toronto, Ontario M5H 3P5, Canada (Name, Telephone, Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act.: None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common shares without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act : None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of the close of the period covered by the annual report Common shares without par value – 23,521,744 as at June 30, 2014 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [X] Yes[ ] No Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) has been subject to such filing requirements for the past 90 days. [X]Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). [ ]Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] 2. Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAP[ ] International Financial Reporting Standards as issued by the International Accounting Standards Board[ ] Other [X] If “Other” has been checked in response to the previous question, Indicate by check mark which financial statement item the registrant has elected to follow Item 17:Item 18 X If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No 3. TABLE OF CONTENTS Page No. Forward-Looking Statements 5 Foreign Private Issuer Status and Currencies and Exchange Rates 5 Part I Item 1. Identity of Directors, Senior Management and Advisors 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 11 Item 5. Operating and Financial Review and Prospects 13 Item 6. Directors, Senior Management and Employees 18 Item 7. Major Shareholders and Related Party Transactions 23 Item 8. Financial Information 24 Item 9. The Offer and Listing 25 Item 10. Additional Information 28 Item 11. Quantitative and Qualitative Disclosures About Market Risk 42 Item 12. Description of Securities Other Than Equity Securities 42 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 42 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 42 Item 15. Controls and Procedures 43 Item 16. Audit Committee, Code of Ethics, and Principal Accountant's Fees, and Services 43 Part III Item 17. Financial Statements 45 Item 18. Financial Statements 45 Item 19. Exhibits 45 Signature 48 4. FORWARD-LOOKING STATEMENTS This annual report includes "forward-looking statements." All statements, other than statements of historical facts, included in this annual report that address activities, events or developments, which we expect or anticipate, will or may occur in the future are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. The words "believe", "intend", "expect", "anticipate", "project", "estimate", "predict" and similar expressions are also intended to identify forward-looking statements. These forward-looking statements address, among others, such issues as: - Future earnings and cash flow, - Expansion and growth of our business and operations, and - Our prospective operational and financial information. These statements are based on assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in particular circumstances. However, whether actual results and developments will meet our expectations and predictions depends on a number of risks and uncertainties, which could cause actual results to differ materially from our expectations, including the risks set forth in "Item 3-Key Information-Risk Factors" and the following: - Fluctuations in prices of our products and services, - Potential acquisitions and other business opportunities, - General economic, market and business conditions, and - Other risks and factors beyond our control. Consequently, all of the forward-looking statements made in this annual report are qualified by these cautionary statements. We cannot assure you that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected effect on us or our business or operations. Unless the context indicates otherwise, the terms "LiveReel Media Corporation", “the "Company”, "LiveReel", “we”, “us”, “our” and “registrant” are used interchangeably in this Annual Report and mean LiveReel Media Corporation and its subsidiary. FOREIGN PRIVATE ISSUER STATUS AND CURRENCIES AND EXCHANGE RATES Foreign Private Issuer Status LiveReel Media Corporation is a Canadian corporation incorporated under the Federal Business Laws of Canada. Approximately 97% of its common stock is held by substantially less than 300 non-United States citizens and residents as of the day of its most recently completed fiscal year and our business is administered principally outside the United States. As a result, we believe that we qualify as a "foreign private issuer" for continuing to report regarding the registration of our common stock using this Form 20-F annual report format. 5. Currency The financial information presented in this Annual Report is expressed in Canadian dollars ("CDN $") and the financial data in this Annual Report is presented in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board ("IASB"). Such financial data conforms in all material respects with accounting principles generally accepted in the United States ("U.S. GAAP"). All dollar amounts set forth in this report are in Canadian dollars, except where otherwise indicated. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION (A) SELECTED FINANCIAL DATA This Report includes consolidated financial statements of the Company for the years ended June 30, 2014, 2013 and 2012.These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The following is selected financial data for the Company for each of the last three fiscal years 2012 through 2014 on a consolidated basis. The data is extracted from the audited financial statements of the Company for each of the said years, prepared in accordance with IFRS as issued by the IASB. Summary of Financial Information in Accordance with International Financial Reporting Standards (IFRS) (Canadian $) Operating data – Fiscal year ended June 30 Revenue $
